Case 0:20-cv-61159-RKA Document 12 Entered on FLSD Docket 07/29/2020 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION


  ANDRE LEWIS,

           Plaintiff,                                           CASE NO.: 0:20-cv-61159-RKA

  vs.

  DISCOUNT PARKING FLL, LLC,
  a Florida Limited Liability Company

           Defendant.

  ____________________________________/

                                  JOINT SCHEDULING REPORT

           Pursuant to Rule 16.1(b)(2) of the Local Rules of the United States District Court for the

  Southern District of Florida, and this Court’s Order Requiring Scheduling Report and Certificates

  of Interested Parties [ECF 11], Plaintiff, ANDRE LEWIS (“Plaintiff”), by and through her

  undersigned counsel, in conference with Defendant, DISCOUNT PARKING FLL, LLC

  (“Defendant”), by and through its undersigned counsel, (collectively referred to herein as the

  “Parties”), hereby file this Joint Scheduling Report and accompanying Joint Proposed Scheduling

  Order:

           (A) Likelihood of Settlement. The Parties will engage in settlement discussions and the

  Parties will notify the Court as soon as possible if any settlement is reached.

           (B) Likelihood of Appearance in the Action of Additional Parties.

           The Parties do not anticipate adding any additional parties at the present time.

           (C) Discovery Schedule. The Parties propose the following pretrial discovery schedule,

  which is based on the standard case management track pursuant to S.D. Fla. L.R. 16.1.A.2:
Case 0:20-cv-61159-RKA Document 12 Entered on FLSD Docket 07/29/2020 Page 2 of 5




            DATE                                          ACTION
            8/25/20         The Parties shall furnish their initial disclosures pursuant to Fed. R.
                            Civ. P. 26. The Parties are under a continuing obligation to furnish
                            supplements within ten (10) days of receipt or other notice of new
                            or revised information.

             9/25/20        The Parties shall file motions to amend pleadings or join Parties.

            12/22/20        The Plaintiff shall disclose experts, expert witness summaries
                            and reports, as required by Federal Rule of Civil Procedure
                            26(a)(2).

            01/22/21        The Defendants shall disclose experts, expert witness summaries
                            and reports, as required by Federal Rule of Civil Procedure
                            26(a)(2).

            02/12/21        The Parties shall exchange rebuttal expert witness summaries and
                            reports, as required by Federal Rule of Civil Procedure 26(a)(2).

            03/16/21        The Parties shall complete all discovery, including expert
                            discovery.

            04/13/21        The Parties shall complete mediation.

            05/04/21        The Parties shall file all dispositive pre-trial motions and
                            memoranda of law. The Parties shall also file any motions to
                            strike or exclude expert testimony, whether based on Federal
                            Rule of Evidence 702 and Daubert v. Merrell Dow
                            Pharmaceuticals, Inc., 509 U.S. 579 (1993), or any another basis.

            05/31/21        The Parties shall file motions in limine. All motions in limine
                            must be filed at least six (6) weeks before calendar call.
            06/15/21        The Parties shall file their joint pretrial stipulation, witness lists,
                            and exhibit lists in accordance with Local Rule 16.1(d) and (e).
                            The Parties shall also file final proposed jury instructions or
                            conclusions of law (for non-jury trials).
            07/06/21        Calendar Call


            07/20/21        Trial




                                           2
Case 0:20-cv-61159-RKA Document 12 Entered on FLSD Docket 07/29/2020 Page 3 of 5




          (D) Proposals for the Formulation and Simplification of Issues. The Parties shall

  endeavor to simplify the issues throughout this action and via discovery and the filing of Motions

  for Summary Judgment, which will not only serve to assist in the formulation and simplification

  of issues but may also eliminate certain claims and/or defenses.

          (E) Necessity of Amendments to Pleadings. At this time, the Parties do not anticipate

  filing any amendments to the pleadings.

          (F) Admissions and Stipulations Which Will Avoid Unnecessary Proof. At this time,

  it is unknown whether admissions of fact may be obtained, whether authenticity of documents

  will be an issue, or whether the Parties will need advance rulings from the Court as to certain

  evidentiary matters. The Parties will endeavor to resolve as many evidentiary issues as possible

  by means of admissions and stipulations.

          (G) Suggestions for the Avoidance of Unnecessary Proof and of Cumulative

  Evidence. The Parties will work together in advance of trial to stipulate to the authenticity of

  documents, to the extent possible, and to stipulate to as many facts as possible. This should assist

  in eliminating the presentation of unnecessary proof and cumulative evidence at trial.

          (H) Referral of Matters to Magistrate Judge. The Parties agree to the referral of

  discovery matters only to a Magistrate Judge.

          (I) Preliminary Estimate of the Time Required for Trial. The Parties believe this

  matter will require 3-4 days of a jury trial.

          (J) Calendar Call and Trial Dates. The Parties request that a calendar call be scheduled

  for July 6, 2021, and that trial be scheduled to commence on or after July 20, 2021.




                                                   3
Case 0:20-cv-61159-RKA Document 12 Entered on FLSD Docket 07/29/2020 Page 4 of 5




         (K) Other Information Helpful to the Court in Setting the Case for Status or Pretrial

  Conference. At this time, the Parties are unaware of any other information that might be helpful

  to the Court in setting the case for status or pretrial conference.

         A Joint Proposed Scheduling Order, contemplated under S.D. Fla. L.R. 16.1 (b)(3) is

  attached hereto as Exhibit “A.”


  Dated: July 29, 2020.


  Respectfully submitted,

   /s/ Gregory Sconzo                                /s/ Ronnie Guillen
   Gregory S. Sconzo, Esq.                           Ronnie Guillen
   Florida Bar No.: 0105553                          Florida Bar No.: 842001
   Andrea C. Sconzo, Esq.                            WINGET, SPADAFORA, SCHWARTZBERG, LLP
   Florida Bar No.: 0105578                          14 NE 1st Avenue, Suite 600
   Sconzo Law Office, P.A.                           Miami, FL 33132
   3825 PGA Boulevard, Suite 207                     (305) 830-0600 – Telephone
   Palm Beach Gardens, FL 33410                      (305) 830-0601 – Telecopy
   Telephone: (561) 729-0940                         Guillen.R@wssllp.com
   Email: greg@sconzolawoffice.com                   Attorneys for Defendant
   Attorneys for Plaintiff




                                                    4
Case 0:20-cv-61159-RKA Document 12 Entered on FLSD Docket 07/29/2020 Page 5 of 5




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 29, 2020, a true and correct copy of the foregoing was

  served via transmission of Notice of Electronic Filing generated by CM/ECF on all counsel of

  record on the below Service List.

                                                     By: /s/ Gregory Sconzo
                                                     Gregory S. Sconzo, Esq.


                                       SERVICE LIST

   Gregory S. Sconzo, Esq.                         Ronnie Guillen
   Florida Bar No.: 0105553                        Florida Bar No.: 842001
   Andrea C. Sconzo, Esq.                          WINGET, SPADAFORA, SCHWARTZBERG, LLP
   Florida Bar No.: 0105578                        14 NE 1st Avenue, Suite 600
   The Law Office of                               Miami, FL 33132
   Gregory S. Sconzo, P.A.                         (305) 830-0600 – Telephone
   5080 PGA Boulevard, Suite 213                   (305) 830-0601 – Telecopy
   Palm Beach Gardens, FL 33408                    Guillen.R@wssllp.com
   Telephone: (561) 729-0940                       Attorneys for Defendant
   Email: greg@sconzolawoffice.com
   Attorneys for Plaintiff




                                               5
